DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of 2-propylheptanol ethoxylate, solid in aqueous solution (Examiner notes such is not currently claimed), fracturing fluid, alkyl polyglucoside in the reply filed on 10/16/19, 4/29/20 is acknowledged.
It is noted that Applicant was not required to delete the species of claim 2, merely elect one species for the purposes of examination.
Claims 3, 4, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/19.

Priority
As previously set forth: The claims have priority of the provisional application filed 8/21/15.

Response to Arguments/Amendments
Applicant argues Chan, Kurkal-Siebert and Saini do not disclose the inhibitor aids now required by the claims.  


Claim Objections
Objections over Claims 1, 8, 9, 10, 15 and their dependents are overcome by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention
Claim 1, and its dependents, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “greater than 60% biodegradable” is new matter, Applicant only has support for “greater than 60% biodegradable after 28 days”.

Rejections over Claims 2, 7, 9, 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are overcome by amendment.


Claim Rejections - 35 USC § 102
Rejection over Claim(s) 1, 5, 6, 10, 13 under 35 U.S.C. 102a1 and 102a2 as being anticipated by Chan (US 5874386) is overcome by amendment.

Rejection over Claim(s) 1, 5, 6, 10 under 35 U.S.C. 102a1 and 102a as being anticipated by Kurkal-Siebert (WO 2014/108350, wherein US 2015/0353815 is used as an Equivalent document for ease of citing limitations using [paragraphs]) is moved below due to amendment.  The rejection is changed to be a 102, or alternatively, a 103 over these claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 7, 10, 13-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 5874386) in view of Tej (US 2013/0165351).
Chan discloses methods of treating wellbores (implicitly a subterranean formation) using a composition comprising an alkyl polyglycoside and ethoxylated alcohols (abstract).  The alkoxylated alcohol may be a branched Guerbet alcohol ethoxylate (Column 3 lines 35-36).  The fluid is a drilling fluid.  
Chen includes elements as set forth above but does not disclose the use of an inhibitor aid, as required by claim 1.  Tej discloses drilling fluid compositions (title), thus overlapping such of Chan.  The compositions are aqueous based (abstract) and may comprise alkyl polyglycosides [0022], and caustics like lime, KOH, ect [0019], all 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chan the use of corrosion inhibitors, as taught by Tej, in order to aid in inhibiting corrosion in the well.
Elements above meet the requirements of claim 1.  The composition is aqueous based (see claim 1), as required by claim 5, the surfactant is added prior to injection (see claim 1, the aqueous solution comprising the surfactant is injected, implicitly requiring the surfactant to be added prior to injection).  There are no method requirements for the term “fracturing” of claim 10 (pressures or other distinguishing method requirements such as actually fracturing the formation) thus the fluid of Chan meets the breadth of such since the composition/method requirements are met.  Alkyl polyglycosides are as set forth above as required by claim 13.  The drilling solids meet the particulate requirements of claim 14.
Regarding claims 2, 7, 15: Chan discloses that the ethoxylated alcohol may be a Guerbet alkyl group which is implicitly branched at the 2-carbon.  Guerbet alcohol may have 8-16 carbon atoms (Column 3 lines 34-36).  Such embraces 2-propylheptanol, rendering such prima facie obvious.  The alcohol may be ethoxylated with 2-6 ethylene oxide groups (Column 3 lines 39-40), embracing the x=5 of claim 2 and rendering such prima facie obvious.  In light of the overlapping nature of such the structure of claim 2 is prima facie obvious over Chan.  The surfactant is added in amounts ranging 0.1-10 wt% (claim 1), embracing and rendering obvious the requirements of claim 7, elements above embrace and render obvious the requirements of claim 15.  See In re Wertheim.

Regarding claim 18, Tej includes elements as set forth above.  Tej discloses that aqueous based drilling fluids are known to be used offshore [0023].  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  Thus, it would be prima facie obvious to use the composition of Chen offshore since it is recognized to be suitable for such a use.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan and Tej in view of Saini (US 2011/0071056).
Elements of this rejection are as previously set forth, amended to include Tej and reiterated below in italics.

Chan and Tej include elements as set forth above.  Chan discloses that the surfactant is added to the aqueous fluid before injection.  Chan does not disclose wherein the surfactant is added after a portion of the fluid has been injected.
Saini discloses methods and compositions for using surfactants in subterranean operations (abstract), overlapping the generic method (use in subterranean formation) and composition (surfactant compositions) of Chan.  Saini discloses that treatment fluids comprising the surfactants may be made at the job site or at a plant or facility prior to use [0095], embracing the methods of Chan who premakes the fluid prior to injection.  When done at the job site, the fluids may be made on-the-fly [0095].  On-the-fly refers to the injection of the composition into the treatment fluid in real time, e.g. it is added while the treatment fluid is being injected into the formation.  Thus, some of the treatment fluid is injected prior to the surfactant being added.  Saini thusly teaches these two methods of introducing surfactants (premixed and on-the-fly) to function equivalently for injection into wellbores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chan and Tej the use of on-the-fly mixing, as taught by Saini, since it is recognized in the art to function equivalently to premixing and injecting.
Such meets the requirements of claim 8 and elements already discussed above meet the requirements of claim 9.

Claim(s) 1, 5, 6, 10 is/are rejected under 35 U.S.C. 102a1 and 102a as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kurkal-Siebert (WO 2014/108350, wherein US 2015/0353815 is used as an Equivalent document for ease of citing limitations using [paragraphs]).
Kurkal discloses methods of fracturing subterranean formations (title) comprising injecting aqueous based (abstract) fluids with additives such as alkoxylated branched alcohols (abstract) therein.  The alkoxylation may be ethoxylation [0058], and such thusly anticipates the requirements of claims 1 and 5.  Further, corrosion inhibitors (e.g. something that aids in inhibiting corrosion, meeting the amendment to claim 1), are disclosed in [0078].  Alkoxylated branched alcohols are chosen from a small list of flowback aids thus only corrosion inhibitors are chosen from a list making the 
Elements above meet the requirements of claim 1. The alkoxylated alcohol is added to the fluid prior to injection [0086], as required by claim 6 and elements above meet the requirements of claim 10.  

Claims 2, 7, 13-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurkal-Siebert.
Elements of this rejection are as previously set forth.  Claim 17 is newly added, since the composition requirements are met the properties of the claim are deemed to be embraced by the reference.  The rejection is reiterated below in italics. 

Kurkal includes elements as set forth above.  Kurkal discloses that the alcohol may be a Guerbet alcohol such as 2-propylheptyl [0062-0063], the elected alcohol and the ethoxylation may be from 5-30 [0058, 0061], embracing the elected x=5.  Kurkal thusly embraces and renders obvious the ethoxylated surfactant of claim 2.  The surfactant is added in amounts ranging 0.01-10 wt% [0077] as required by claim 7, the composition may further comprise an alkyl polyglucoside (abstract), see claim 17 wherein use of “at least one” implies the inclusion of mixtures thereof.  Thus claim 13 is embraced by Kurkal. Proppants are added to the composition of Kurkal, as required by claim 14.  Elements above further meet the requirements of claim 15.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurkal-Siebert in view of Saini (US 2011/0071056).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.

Kurkal includes elements as set forth above.  Kurkal discloses that the surfactant is added to the aqueous fluid before injection.  Kurkal does not disclose wherein the surfactant is added after a portion of the fluid has been injected.
Saini discloses methods and compositions for using surfactants in subterranean operations (abstract), overlapping the generic method (use in subterranean formation) and composition (surfactant compositions) of Kurkal.  Saini discloses that treatment fluids comprising the surfactants may be made at the job site or at a plant or facility prior to use [0095], embracing the methods of Kurkal who premakes the fluid prior to injection.  When done at the job site, the fluids may be made on-the-fly [0095].  On-the-fly refers to the injection of the composition into the treatment fluid in real time, e.g. it is added while the treatment fluid is being injected into the formation.  Thus, some of the treatment fluid is injected prior to the surfactant being added.  Saini thusly teaches these two methods of introducing surfactants (premixed and on-the-fly) to function equivalently for injection into wellbores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Kurkal the use of on-the-fly mixing, as taught by Saini, since it is recognized in the art to function equivalently to premixing and injecting.
Such meets the requirements of claim 8 and elements already discussed above meet the requirements of claim 9.

Claims 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurkal-Siebert in view of Lord (US 2011/0284225).
Kurkal includes elements as set forth above.  Kurkal discloses aqueous fracturing compositions comprising viscosifiers and flowback aids.  The viscosifier may be guar or cellulose based [0042].  The composition can further include acids [0078] but hydrochloric acid is not disclosed therein.
Lord discloses fracturing fluid compositions comprising a gelling agent (e.g. viscosifier), and aqueous base and buffering agents (abstract).  The gelling agent may be guars and cellolose based [0022], thus embracing that of Kurkal.  The pH of the composition is adjusted in order to facilitate proper hydration of said gelling agent [0021].  The pH may be adjusted with acids such as hydrochloric acid [0021].  Since the same gelling/viscosifying agents are used in both Kurkal and Lord (guars and cellulose) the same pH adjusters would be effective therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Kurkal the use of hydrochloric acid, as taught by Lord, in order to facilitate proper hydration of the viscosifier/gelling agent.
Elements above meet the requirements of claim 16.
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/Primary Examiner, Art Unit 1768